PCIJ_AB_50_WomenNightWork_LNC_NA_1932-11-15_ADV_01_NA_00_FR.txt. 15 novembre.

365
COUR PERMANENTE DE JUSTICE INTERNATIONALE

VINGT-SIXIÈME SESSION

15 novembre 1932.

INTERPRÉTATION DE LA CONVENTION
DE 1919 CONCERNANT LE TRAVAIL
DE NUIT DES FEMMES

La Convention de Washingion (1919) concernant « le travail de
nuit des femmes »: applicabilité à certaines catégories de femmes,
autres que celles qui sont employées à des travaux manuels. —
Principes d'interprétation. — Influence du fait qu'il s'agit d’une

convention du travail (Partie XIIT du Traité de Versailles), —
Influence des origines et genèse de la convention (Convention de
Berne de 1906). — Tyavaux préparaloires et textes conventionnels
adoptés simulianément avec celui de la Convention concernant le
travail de nuit des femmes (Convention « des huit heures »).

AVIS CONSULTATIF

Présents : MM. ADATCI, Président ; GUERRERO, Vice-Président ;

le baron RoriN-JAEQUEMYNS, le comte Rostwo-
ROWSKI, FROMAGEOT, ANZILOTTI, URRUTIA, sir CECIL
Hurst, MM. Scuticxinc, NEGULESCO, Jhr. van
EYSINGA, juges.

LA Cour, ainsi composée, a donné l'avis consultatif ci-après:
366 TRAVAIL DE NUIT DES FEMMES

A la date du g mai 1932, le Conseil de la Société des
Nations a adopté la résolution suivante:

« Le Conseil de la Société des Nations a l'honneur de
-prier la Cour permanente de Justice internationale de
vouloir bien donner un avis consultatif, conformément à
Particle 14 du Pacte, sur la question suivante:

« La Convention concernant le travail de nuit des
femmes, adoptée en x919 par la Conférence inter-
nationale du Travail, s’applique-t-elle, dans les éta-
blissements industriels visés par ladite convention,
aux femmes qui occupent des postes de surveillance
ou de direction et n’effectuent pas normalement un
travail manuel? »

x

Le Secrétaire général est autorisé à soumettre cette
requête à la Cour, à donner toute l’aide nécessaire à

l'examen de la question, et à prendre, le cas échéant,
des dispositions pour être représenté devant la Cour.

Le Bureau international du Travail est invité à prêter
à la Cour toute l’aide dont elle pourrait avoir besoin
pour l'examen de la question qui lui est soumise. »

x

Conformément a cette résolution, le Secrétaire général de
la Société des Nations, 4 la date du ro mai 1932, a transmis
à la Cour une requête à fin d’avis consultatif conçue dans
les termes suivants :

« Le Secrétaire général de la Société des Nations,

en exécution de la résolution du Conseil du g mai 1932
et en vertu de l’autorisation donnée par le Conseil,

a l'honneur de présenter à la Cour permanente de
Justice internationale une requête demandant à la Cour
de bien vouloir, conformément à l’article 14 du Pacte,
donner au Conseil un avis consultatif sur la question qui
a été renvoyée à la Cour par la résolution du 9 mai 1932.

Le Secrétaire général se tiendra à la disposition de la
Cour pour donner toute l'aide nécessaire à l’examen de
Vaffaire et prendra, le cas échéant, des dispositions pour

être représenté devant la Cour. »

La requête a été enregistrée au Greffe de la Cour le 12 mai
1932. A la requête était joint notamment le texte de la
Convention sur le travail de nuit des femmes, ainsi que le
rapport au vu duquel le Conseil a adopté sa résolution précitée

5
367 TRAVAIL DE NUIT DES FEMMES

du 9 mai 1932; plus tard, l'extrait pertinent des procès-
verbaux du Conseil fut également envoyé à la Cour.

Par lettre datée du 6 juin 1932, le Secrétaire général a, en
outre, fait parvenir au Greffier un dossier relatif à la demande
davis consultatif et établi par les soins du Bureau inter-
national du Travail1. Ce dossier a été dûment mis à la dis-
position des membres de la Cour.

Conformément à l’article 73, n° 1, alinéa x, du Règlement
de la Cour, la requête a été communiquée aux Membres de la
Société des Nations (par l'entremise du Secrétaire général
de la Société), ainsi qu'aux autres Etats admis à ester devant
la Cour. Le Greffier, en outre, par une communication spé-
ciale et directe du 21 mai 1932, a attiré l'attention des gou-
vernements des États ayant ratifié la Convention de 1919
concernant le travail de nuit des femmes sur les dispositions
de l’article 73, n° x, alinéa 3, du Règlement. A la suite de
cette communication, le Gouvernement du Royaume-Uni de
la Grande-Bretagne et de l'Irlande du Nord a fait savoir
au Greffier, par lettre du 1x juin 1932, que ce Gouvernement
était désireux de se faire représenter devant la Cour aux fins
de l'affaire : la Cour décida de faire droit à cette demande.

D'autre part, par lettres du 27 mai 1932, le Greffier a
adressé à quatre organisations internationales, jugées par le
Président — la Cour ne siégeant pas — comme susceptibles
de fournir à celle-ci des renseignements sur la question à
elle soumise pour avis consultatif, la communication spéciale
et directe prévue par l'article 73, n° x, alinéa 2, du Régle-
ment; de ces organisations — savoir, l'Organisation inter-
nationale du ‘Travail, la Fédération syndicale internationale,
la Confédération internationale des Syndicats chrétiens et
l'Organisation internationale des Employeurs industriels —,
les trois premières ont déclaré désirer présenter à la Cour
des exposés écrits et oraux.

Par une ordonnance rendue le 27 mai 1932, le Président
de la Cour — celle-ci ne siégeant pas — a fixé au rer août 1932

la date à laquelle des exposés écrits relatifs à la question

: Voir bordereau à l'annexe.

6
368 TRAVAIL DE NUIT DES FEMMES

pouvaient être déposés au Greffe par les États et organisations
intéressés, et au 12 septembre 1032 la date à laquelle de
seconds exposés pourraient être présentés, si, le moment venu,
le dépôt en était admis.

Le 4 août 1932, la Cour a décidé, d’une part, d’admettre
le dépôt, dans le délai ainsi fixé, de seconds exposés écrits
par les États ou organisations qui en avaient déjà présenté
et, d’autre part, que les autres Etats ou organisations aux-
quelles la requête avait été notifiée pouvaient, le cas échéant,
être admis à soumettre un exposé dans le même délai. En
vertu de cette décision, le Président de ia Cour — celle-ci
ne siégeant pas — à fait droit, par ordonnance du 6 sep-
tembre 1932, à une demande du Gouvernement allemand ten-
dant à être admis à présenter un exposé écrit; par la même
ordonnance, le Président a étendu au 20 septembre 1932 le

délai expirant le 12 du même mois.

Des exposés furent déposés au nom des Gouvernements
. allemand et britannique, ainsi que de la part de l’Organi-
sation internationale du Travail, de la Fédération syndicale
internationale et de la (Confédération internationale des
Syndicats chrétiens.

La présentation des exposés de la Confédération inter-
nationale des Syndicats chrétiens, ainsi que du Gouvernement
allemand, ayant été tardive, le Président, en vertu des pou-
voirs que lui confère l’article 33 du Règlement, à néanmoins
décidé de les accepter.

Les Gouvernements et organisations mentionnés ci-dessus
se firent également représenter devant la Cour, qui a entendu,
au cours des audiences publiques tenues le 14 octobre 1932
sur l'affaire, les renseignements fournis verbalement par
M. A. P. Fachiri, conseil, au nom du Gouvernement du
Royaume-Uni, par le Dr J. Feig, agent-adjoint, au nom du Gou-
vernement allemand, par M. Phelan, chef de la Division
diplomatique du Bureau international du Travail, au nom
de l'Organisation internationale du Travail, par M. Serrarens au
nom de la Confédération internationale des Syndicats chré-
tiens, ainsi que par M. Schevenels au nom de la Fédération
syndicale internationale.
369 TRAVAIL DE NUIT DES FEMMES

Outre les exposés et observations des Gouvernements et
organisations intéressés et le dossier transmis par le Secrétaire
général, ainsi qu'il a été dit plus haut, la Cour a eu devant
elle quelques documents réunis par le soin de ses services.

Telle est la procédure à la suite de laquelle la Cour, se
trouvant régulièrement saisie, est aujourd'hui appelée à se
prononcer.

C'est à la demande du Conseil d'administration du Bureau
international du Travail que le Conseil de la Société des
Nations a saisi la Cour de la question qui est l'objet du
présent avis consultatif. Les circonstances qui ont amené
le Conseil d'administration à provoquer sur ce point une
consultation de la Cour peuvent être résumées de la manière
suivante :

Aux termes de l’article 424 du Traité de Versailles, la
première session de la « Conférence . internationale du Tra-
vail », dont Ja Partie XIII du traité prévoyait la création,
aurait lieu au mois d'octobre 1919; selon une annexe à
l’article 426, le lieu de la Conférence serait Washington et
son ordre du jour comprendrait les points suivants: « 3°
Emploi des femmes: .... 6) pendant la nuit; .... 5° Extension
et application des conventions internationales adoptées 4
Berne en 1906 sur l'interdiction du travail de nuit des femmes
employées dans l’industrie.... »

Bien que le Traité de Versailles ne fût pas encore entré
en vigueur, la Conférence eut lieu comme il est prévu a
l’article 424 de ce traité, et, le 28 novembre 1919, elle adopta,
conformément à la procédure prévue dans la Partie XIII du
Traité de Versailles, un projet de convention concernant le
travail de nuit des femmes; conformément à l’article rz de
la convention, celle-ci entra en vigueur, pour les premiers
Membres de l'Organisation internationale du Travail qui avaient
fait enregistrer leur ratification au Secrétariat de la Société
des Nations, le 13 juin 1921. Elle contient, notamment, la
disposition suivante :

8
370 TRAVAIL DE NUIT DES FEMMES

Article 3. — Les femmes, sans distinction d'âge, ne
pourront être employées pendant la nuit dans aucun
établissement industriel, public ou privé, ni dans aucune
dépendance d’un de ces établissements, à l'exception des
“établissements où sont seuls employés les membres d’une
même famille. »

Aux termes de l’article 408 dudit traité, « chacun des
Membres [de l'Organisation internationale du Travail] s'engage
à présenter au Bureau international du Travail un rapport
annuel sur les mesures prises par lui pour mettre à exécution
les conventions auxquelles il a adhéré ».

Pour la Grande-Bretagne, la Convention concernant le
travail de nuit des femmes, en vertu de son article II, est
entrée en vigueur le 14 juillet 1921, date où la ratification
britannique a été enregistrée au Secrétariat de la Société des
Nations. Dans son rapport visant l’année 1928, le Gouverne-
ment du Royaume-Uni a fait valoir que l'application de la
convention en Grande-Bretagne se heurtait à une difficulté:
la disposition précitée devait, selon ce Gouvernement, avoir
pour effet d'empêcher les femmes d’occuper certains emplois
dans lesquels le travail continu est nécessaire ; on a cité, à
ce propos, le cas des femmes ingénieurs qui étaient exclues
de certains postes dans les entreprises de production de force
électrique, en raison du fait que le travail de nuit leur était
interdit.

Cette observation donna lieu à une suggestion adressée au
Conseil d'administration du Bureau international du Travail
et tendant à ce que celui-ci en tienne compte « dans le cas
où une revision de la convention serait envisagée ultérieure-
ment » Aux termes de la convention elle-même, le Conseil
pouvait décider, avant 1931, de saisir la Conférence de la
question relative a l’opportunité de procéder à pareille revi-
sion. Dans cet ordre d'idées, le Gouvernement du Royaume-
Uni informa le Bureau international du Travail, dès juin
1930, que le représentant britannique au Conseil d’administra-
tion proposerait que la possibilité de reviser la convention
sur le point dont il s’agit fût prise en considération. Une
proposition dans ce sens fut effectivement faite, et, le 28 juin
1930, le Conseil d’administration décida qu'il y avait lieu

9
371 TRAVAIL DE NUIT DES FEMMES

d'envisager l'inscription de la revision de la convention à
Vordre du jour de la Conférence et de signaler à l'attention
des gouvernements, qui allaient être consultés sur la revision,

notamment le point relatif à la « distinction à établir entre
les ouvrières et les surveillantes ».

La consultation des gouvernements révéla l'existence d’une
grande divergence d'opinions, tant sur l'interprétation à don-
ner de l’article 3 de la Convention sur le travail de nuit des
femmes qu’au sujet de l’opportunité de procéder à une revi-
sion de cet article.

x

Néanmoins, à la suite de cette consultation, le Conseil
d’administration décida, en janvier 1931, d’inscrire à l’ordre
du jour de la Conférence la revision de la convention moyen-
nant l'insertion d’une disposition stipulant qu’elle « ne s’ap-

plique pas aux personnes occupant des postes de surveillance

ou de direction ». Cette inscription, n'ayant pas rencontré
d'opposition, devint définitive (art. 400 et 402 du Traité de
Versailles).

En conséquence, la Conférence, réunie en mai 1931, élabora
un nouveau texte de la Convention sur le travail de nuit
des femmes, revisée notamment sur le point dont il s’agit,
la rédaction primitive de l’article 3 étant remplacée par la
formule suivante: « La présente Convention ne s'applique pas
aux personnes occupant un poste responsable de direction et
ne participant normalement à aucun travail manuel.» N'ayant
pas réuni la majorité des deux tiers (art. 405 du Traité de
Versailles), le texte revisé de la convention ne fut pas adopté;
- la proposition relative à la revision de l’article 3 de la
convention était donc rejetée.

Selon l'exposé écrit présenté à la Cour au nom de l’Orga-
nisation internationale du Travail, à la suite de cet événe-
ment « un seul fait demeurait évident: c’est que les termes.
de la convention étaient interprétés de deux façons très
différentes. Certains gouvernements voyaient, dans l’article 3,
une interdiction du travail de nuit applicable à toutes les
femmes. D’autres se croyaient autorisés à exclure certaines.
catégories de travailleuses de l’application de la convention. »

Eu égard à cette situation, le Gouvernement du Royaume-
Uni estima qu’il était hautement souhaitable que des mesures.

Io
372 TRAVAIL DE NUIT DES FEMMES

fussent prises pour obtenir une interprétation autorisée de
la convention sur le point dont il s’agit, et il proposa en
conséquence au Conseil d'administration du Bureau inter-
national du Travail, par lettre du 20 janvier 1932, que la
Cour fit priée de donner un avis consultatif sur la question
suivante :

« Le projet de convention concernant le travail de nuit
des femmes s’applique-t-il aux femmes employées dans les
établissements industriels visés par le projet de convention,
lorsque celles-ci occupent des postes de surveillance ou de
direction et n’effectuent pas normalement un travail manuel ? »

L’intention du Gouvernement du Royaume-Uni était que
le Conseil d’administration, faisant sienne la proposition
britannique, déciderait de demander au Conseil de la Société
des Nations d'obtenir de la Cour l'avis désiré.

Le Conseil d'administration s’engagea dans cette voie. Le
6 avril 1932, il décida, en effet, de demander au Conseil de
la Société des Nations de saisir la Cour d’une demande d’avis
consultatif sur le point soulevé par la proposition britan-
nique ; le 29 avril 1932, le Directeur du Bureau international
du Travail donna connaissance de cette décision au Secré-
taire général de la Société des Nations; le Conseil de la
Société, faisant droit à la requête du Conseil d’administra-
tion, adopta sa résolution précitée du 9 mai 1932.

Telles sont les conditions dans lesquelles la Cour s'est
trouvée saisie de l'affaire.

%k
* *

La question sur laquelle la Cour est priée d’émettre un
avis consultatif est ainsi conçue:

« La Convention concernant le travail de nuit des
femmes, adoptée en 1919 par la Conférence internationale
du Travail, s’applique-t-elle, dans les établissements
industriels visés par ladite convention, aux femmes qui
occupent des postes de surveillance ou de direction et
n’effectuent pas normalement un travail manuel?» _

L'article important de la convention dont il s’agit est
l'article 3, qui dispose comme suit:

II
a

373 TRAVAIL DE NUIT DES FEMMES

« Les femmes, sans distinction d’âge, ne pourront être
employées pendant la nuit dans aucun établissement
industriel, public ou privé, ni dans aucune dépendance
d’un de ces établissements, à l'exception des établissements
où sont seuls employés les membres d’une même famille. »

Le doute qu’a fait naître l'interprétation de l’article porte
sur le point de savoir si celui-ci est destiné à s'appliquer
à certaines catégories de femmes autres que celles qui sont
employées à des travaux manuels.

Le texte de l’article 3, considéré isolément, ne soulève par
lui-même aucune difficulté; il est rédigé en termes généraux,
exempts d’ambiguité ou d’obscurité. Il interdit l’emploi des
femmes, pendant la nuit, dans les établissements industriels,
sans distinction d’age. Par lui-même, il s’applique donc néces-
sairement aux femmes visées dans la question soumise a la
Cour. Dès lors, si l’article 3 de la Convention de Washington doit
être interprété comme ne s’appliquant pas aux femmes qui
occupent des postes de surveillance ou de direction et qui
n’effectuent pas normalement un travail manuel, il est néces-
saire de trouver un motif valable pour donner a la disposi-
tion une interprétation autre que celle qui est conforme au
sens naturel de ses termes.

Les termes clairs et non ambigus de l’articlé 3 de la
Convention de Washington ne sont en rien contredits, ni par
le titre, ni par le préambule, ni par les autres dispositions de
la convention. Le titre concerne « le travail de nuit des
femmes ». Le préambule se réfère à « l'emploi des femmes
pendant la nuit » L'article premier définit 1’« établissement
industriel ». L'article 2 définit la « nuit » Ces dispositions
n’affectent donc pas la portée de l’article 3, qui précise que

-les femmes ne pourront être employées pendant la nuit, non

seulement dans aucun établissement industriel, mais encore
« dans aucune dépendance de ces établissements ».

La question que la Cour est actuellement appelée à résoudre
revient donc à décider s’il existe, à l'égard de cette convention
visant le travail de nuit des femmes, des motifs valables pour
restreindre l'application de l’article 3 aux femmes qui effectuent
un travail manuel. |

12
374 . TRAVAIL DE NUIT DES FEMMES

*

Le premier point examiné par la Cour est celui de savoir
si une restriction quelconque de cette nature résulte du fait
que la convention est une convention du travail, c’est-à-dire
une convention élaborée dans le cadre de la Partie XIII
du Traité de Versailles de 1919, et selon la procédure qui y
est prévue, et si, en conséquence, une disposition, telle que
l’article 3, qui est conçue en termes généraux, doit s’interpréter
comme étant destinée à s'appliquer seulement aux travailleurs
manuels, pour le motif que l’objet principal de la Partie XIII
était l’amélioration du sort des travailleurs manuels.

Aucune question ne se pose quant à la validité de la conven-
tion. En effet, on ne saurait prétendre que cette convention
serait dépourvue de validité par le fait que ses termes sont
assez larges pour viser des personnes autres que celles qui
effectuent un travail manuel.

Mais la Cour a recherché si on pourrait soutenir que, l’objet
de la Partie XIII étant l'amélioration du sort des travailleurs
manuels, une disposition d’une convention du travail, conçue
en termes généraux, doit être considérée comme destinée à ne
s'appliquer qu'aux travailleurs manuels, à moins que les termes
de Ja convention ne fassent apparaître l'intention opposée. Ceci
reviendrait donc à admettre que, l'existence d'aucune intention
contraire n'ayant été démontrée dans le cas de la présente
convention, l’article 3 doit être considéré comme s’appliquant
seulement aux travailleurs manuels.

La Cour considère qu’un tel raisonnement ne serait pas fondé.

IL est certainement exact de dire que lamélioration du
sort des travailleurs manuels a été la préoccupation princi-
pale des auteurs de la Partie XIII du Traité de Versailles de
1919; mais la Cour n'est pas disposée à considérer le domaine
d'activité de l'Organisation internationale du Travail comme
si étroitement circonscrit, au point de vue des personnes dont
elle avait à s'occuper, qu’il faille supposer qu’une convention
du travail soit à interpréter comme se limitant, dans son
application, aux travailleurs manuels, à moins que n’appa-
raisse une intention opposée.

La Cour a déjà eu l'occasion d’examiner certains aspects
de la question relative aux limites du domaine d'activité

13
375 . TRAVAIL DE NUIT. DES FEMMES

de l'Organisation internationale du Travail, dans ses Avis
nes 2et 3, du 12 août 1922, et 13, du 23 juillet 1926. Ces avis,
il est vrai, traitaient de questions portant sur la compétence
de l'Organisation, alors que le point à examiner en ce moment
a trait à l'interprétation d’un instrument dont la validité
n’est pas mise en doute; mais les principes qui sont à la base
de ces décisions antérieures de la Cour éclairent la question
de savoir si la règle d'interprétation suggérée repose sur une
base solide. . |

Pour justifier l'adoption d’une règle d’interprétation des
conventions du travail, selon laquelle des termes désignant
des catégories générales tels que « personnes » ou « femmes »
devraient, prima facie, être considérés comme ne visant que
les travailleurs manuels, il faudrait démontrer que c’étaient
seulement les travailleurs manuels dont l'Organisation inter-
nationale du Travail était destinée à s’occuper.

L'examen des avis ci-dessus mentionnés suffit à montrer
que les limites du domaine d'activité de l'Organisation inter-
nationale.du Travail ne sont pas fixées dans la Partie XIII
d’une façon précise ou rigide, et l’étude du texte de cette
Partie XIII fournit des motifs amplement suffisants pour
aboutir à la même conclusion.

Les mots dont on s’est servi tant dans le préambule que
dans les divers articles de la Partie. XIII — et cela aussi
bien dans le texte français que dans le texte anglais — pour
désigner les individus qui font l’objet des activités de l’Orga-
nisation internationale du Travail ne sont pas des termes
limités ‘aux travailleurs manuels. Les mots dont on s’est
servi sont « travailleurs », « workers », « workpeople », « tra-
vailleurs salariés », « wage-earners », expressions qui n’excluent
pas les employés n’effectuant pas un travail manuel, ainsi
que l’on aurait peut-être pu le croire si les termes employés
avaient été « ouvrier » ou « labourer ». À cet égard, le texte
de l’article 393 — qui traite de l'élection des Membres du
Conseil d'administration du Bureau international du Travail
— mérite d'être retenu. Au cinquième alinéa de cet article,
le mot « workers » du texte anglais trouve, dans le texte
français, son équivalent dans l’expression « employés et ouvriers ».

Par conséquent, la manière de voir selon laquelle ce
seraient les travailleurs effectuant un travail manuel, à l'exclusion

14
376 TRAVAIL DE NUIT DES FEMMES

des autres travailleurs, dont devait s'occuper l'Organisation
internationale du Travail, ne trouve point d’appui dans le texte
de la Partie XIII. S’il en est ainsi, le fait que la Convention de
Washington est une convention du travail ne fournit pas un motif
suffisant pour interpréter le terme « femmes », à l’article 3
de cette convention, comme se limitant aux femmes qui exé-

cutent un travail manuel.

En second lieu, il a été soutenu que les circonstances
dans lesquelles la convention fut adoptée à Washington four-
nissent un motif suffisant pour restreindre aux femmes employées
à des travaux manuels l’application de l'article 3. Le raison-
nement est le-suivant :

L'objet dont la Conférence de Washington avait à se pré-
occuper en 1919 était (pour ce qui est du travail de. nuit
des femmes) l'extension et l'application de la Convention
de Berne de 1906 sur l'interdiction du travail de nuit des
femmes employées dans l’industrie. Comme la Convention de
Berne ne viserait que les femmes effectuant un travail manuel,
Varticle 3 de la Convention de Washington, si généraux que
soient ses termes, devrait être interprété à la lumière de la
disposition correspondante de la Convention de Berne, et
son application limitée aux femmes employées a des travaux
manuels. La restriction apportée au sens de l'article 3 résul-
terait, selon cette manière de voir, de l’œuvre à laquelle se
consacrerait la Conférence de Washington. La convention devrait
être interprétée à la lumière de l’ordre du jour de la Confé-
rence tel qu’il a été fixé par la Partie XIII du Traité de
Versailles. Ce raisonnement ne se fonde pas sur les « travaux
préparatoires » de la convention, mais sur la fixation et le
contenu du programme de la Conférence.

La faiblesse de cette argumentation réside dans le fait
que l’ordre du jour de la Conférence de Washington, tel qu’il
figure - dans la ‘Partie XIII, contient deux points dans
chacun desquels pourrait rentrer la Convention sur le travail
de nuit des femmes. Le point n° 3 a trait à l« emploi
des femmes .... 5) pendant la nuit » Le point n° 5 prévoit
l’« extension et ‘application des conventions internationales

15
377. - TRAVAIL DE NUIT DES FEMMES

adoptées à Berne en 1906 sur l'interdiction du travail de nuit
des femmes employées dans l’industrie... ». Le texte de la
convention telle qu’elle a été adoptée ne contient aucune
référence à la Convention de Berne. Le troisième alinéa
du préambule de la Convention de Washington rattache celle-ci
au troisième point de l'ordre du jour et non au cinquième ;
cet alinéa est ainsi conçu: « Après avoir décidé d’adopter diver-
ses propositions relatives à « l’emploi des femmes pendant la
« nuit », question comprise dans le troisième point de l’ordre
du jour de la session de la Conférence tenue à Washington... »

On ne peut donc prétendre que la Convention de Washing-
ton, étant donné l’œuvre assignée à la Conférence de 1919,
soit si intimement rattachée à la Convention de Berne que
les dispositions de la Convention de Washington doivent
nécessairement être interprétées de la même façon que celles
de la Convention de Berne.

Tl ne faudrait cependant point déduire de ce qui a été
dit plus haut que la Cour exprime une opinion quelconque
sur ce qui est à considérer comme l'interprétation correcte
de la Convention de Berne. Cette question n'a pas été
renvoyée à la Cour, et elle ne présente point de pertinence
pour celle qui lui a été soumise aux fins d’avis, à moins que
Yon ne puisse établir que l'interprétation de la Convention
de Washington est régie par les termes de la Convention
de Berne.

*

On a fait valoir qu'en 1919, lorsque la convention fut
adoptée à Washington, il n'y avait en fait qu’un très
petit nombre de femmes occupant des postes de sur-
veillance ou de direction dans les établissements industriels
et que l'application de la convention à des femmes occupant
ces postes ne fut jamais envisagée. À supposer qu'il en fût
ainsi, cependant, cet argument ne fournit pas, par lui-même,
un motif suffisant pour permettre d'ignorer les termes de la
“ convention. Le seul fait qu'au moment ot la Convention
concernant le travail de nuit des femmes avait été conclue
on n'aurait pas pensé. à certains faits ou situations que les
termes de la convention, selon leur sens normal, sont assez
larges pour inclure, ne permet pas d'interpréter, autrement

16
378 TRAVAIL DE NUIT DES FEMMES

que d’une manière conforme à leurs termes, les dispositions
de cette convention qui ont une portée générale.

*

La Cour ne peut considérer comme bien fondés les motifs,
examinés ci-dessus, pour soutenir que le sens naturel du texte
de la convention peut étre écarté.

Au cours des débats auxquels a donné lieu, en 1930 et
1931, à Genève, la proposition de reviser la Convention de
Washington sur le travail de nuit des femmes, plusieurs
délégués, experts en la matiére, ont exprimé catégoriquement
l'opinion que la convention ne s’appliquait qu’aux. ouvrières.
Ces opinions ont tellement frappé la Cour que celle-ci a
été amenée à examiner les travaux préparatoires de la con-
vention afin.de rechercher s’ils confirmaient ou non les opinions
exprimées à Genève.

En ce faisant, la Cour n’entend en rien déroger à la règle
précédemment posée par elle à diverses reprises, à savoir qu'il
n’y a pas lieu de recourir aux travaux préparatoires lorsque
le texte d’une convention est suffisamment clair en lui-même.

L'histoire de la convention, telle qu'elle ressort des travaux
préparatoires, est la suivante:

L'organisation de la première Conférence du Travail fut
confiée à un Comité international, dont la Partie XIII du
Traité de Versailles détermina la composition, de même
qu'elle arrêta l’ordre du jour de la Conférence. Ce Comité
d’organisation conclut que la Conférence devrait recommander
à tous les États membres de la Société des Nations d’adhérer
a la Convention de Berne.

La Conférence constitua une Commission qu’elle chargea
d'étudier la question du travail des femmes. Pour ce qui
est du travail de nuit des femmes, cette Commission alla
plus loin, dans ses propositions, que le Comité d'organisation,

et recommanda à la Conférence l'élaboration d’une nouvelle
convention, destinée à remplacer la Convention de Berne,

Ig
379 TRAVAIL DE NUIT DES FEMMES

mais devant s'inspirer toutefois de cette convention, à laquelle
serait apportée une série de modifications, énumérées dans
le rapport de la Commission. Que l'intention des membres
de la Commission fût que la nouvelle convention dont ils
recommandaient l'adoption suivit la convention qu'elle était
destinée à remplacer assez étroitement pour reporter dans
le ‘nouveau texte toute interprétation convenue de certaines
phrases ou de certains mots dans la convention antérieure,
c'est là un point que le rapport de la Commission ne suffit
pas à fixer. On y peut rencontrer autant de phrases dans
un sens que dans l’autre. Par ailleurs, la teneur du rapport
ne paraît pas suffire à démontrer que le terme « femmes »
soit employé dans le sers d’« ouvrières ». Si l’on veut être
exact, et en recourant seulement au texte français, on peut
y constater l'emploi, à six reprises, de termes compatibles
avec l'opinion selon laquelle « femmes » signifie « femmes »
et non « ouvrières », et une fois seulement l'emploi du mot
« ouvrières », et cela dans la déclaration d'ordre général, à
la fin du rapport, selon laquelle une interdiction effective du
travail de nuit des femmes constituera un progrès marqué de
la « protection de la santé des ouvrières » Au sujet de cette
dernière phrase, il convient d'observer que les textes francais
et anglais ne sont pas en harmonie, que le terme anglais, dans
cette phrase, est «women workers»; or, Miss Smith, quia présenté
le rapport, était anglaise et s’exprimait dans sa langue.

Le rapport de la Commission fut adopté à l’unanimité et
renvoyé au Comité de rédaction de la Conférence, Comité
qui fut chargé de rédiger une nouvelle convention s’inspirant
de celle de Berne, mais contenant les amendements adoptés ;
le Comité de rédaction devait également formuler de nouvelles
clauses protocolaires.

Le Comité de rédaction soumit en même temps à la Confé-
rence le texte de la convention projetée sur le travail de
nuit et celui de quatre autres conventions. L’exposé du
rapporteur du Comité de rédaction, lorsqu'il soumit à la
Conférence ces projets de texte, montre l'importance qu'atta-
chaient les membres de ce Comité à ce que les diverses
conventions fussent uniformes. Il s’exprima en ces termes:
« Autant qu’il a été possible, ces conventions ont été
rédigées dans un style uniforme... En rédigeant les clauses

18
380 TRAVAIL DE NUIT DES FEMMES

de fond des divers projets de convention, le Comité de
rédaction a employé des expressions uniformes, partout où
l'emploi de ces expressions n’est pas opposé au sens du
rapport ou du projet présenté par la Conférence. Le Comité
de rédaction désire suggérer à la Conférence qu’il est de la
plus haute importance que cette uniformité soit observée
dans la mesure du possible, afin qu’il n’y ait aucune confu-
sion, dans l'avenir, en ce qui concerne les résultats légaux
qui découleront de ces projets de convention. »

Le texte soumis par le Comité de rédaction fut, à l’una-
nimité, adopté par la Conférence.

Il a déjà été noté plus haut (voir ci-dessus, p. 377) que
le préambule de la convention, tel qu'il avait été éla-
boré par le Comité de rédaction, rattachait cette convention
au troisième point (Emploi des femmes pendant la nuit) et
non au cinquième (Extension et application de la Convention
de Berne) de l’ordre du jour de la Conférence.

L’impression que laisse l'étude des travaux préparatoires
est la suivante: bien qu’à l'origine l'intention fût que la
Conférence ne s’écartât pas des dispositions de la Convention
de Berne, cette intention était passée au second plan lorsque
le projet de convention fut adopté, le 28 novembre 1919.
L’uniformité des termes de ce projet de convention avec ceux
des autres, alors en voie d’adoption, et qui tiraient leur origine
du programme exposé dans la Partie XIII du Traité de
Versailles, était devenue l'élément important.

Les travaux préparatoires confirment donc la conclusion
à laquelle conduit l’étude du texte de la convention, à savoir
qu’il n’y a point de motif valable pour interpréter l’article 3
autrement que d’une manière conforme au sens naturel de
ses termes. |

La Cour, ici, tient à rappeler ce qu'elle a dit plus haut,
à savoir qu’elle n'entend pas exprimer une opinion quel-
conque sur ce qui est à considérer comme l'interprétation
. correcte de la Convention de Berne.

*

La ressemblance, tant au point de vue de la structure
que de l'expression, entre les divers projets de convention

19
38x TRAVAIL DE NUIT DES FEMMES

adoptés en 1919 à Washington par la Conférence du Travail,
amène la Cour à attacher de l'importance à la présence
dans l'une des autres conventions d’une exception expresse
prévoyant que les dispositions de cette convention ne seront
pas applicables aux personnes occupant un poste de surveil-
lance ou de-direction ou un poste de confiance.

La convention dont il s’agit est celle qui limite à huit
heures par jour la durée du travail dans les établissements
Imdustriels ; elle est généralement connue sous le nom de
Convention des huit heures.

Cette convention commence par donner des « établissements
industriels » une définition très semblable en ses termes à celle
qui figure dans la Convention du travail de nuit des femmes,
L'article 2 prévoit ensuite que, dans tous les établissements
industriels publics ou privés ou dans leurs dépendances,
de quelque nature qu’ils soient, à l'exception de ceux dans
lesquels sont seuls employés les membres d’une même famille,
la durée du travail du personnel ne pourra excéder huit
heures par jour et quarante-huit heures par semaine, sauf
certaines exceptions énumérées plus loin dans l’article. Vient
alors la disposition déjà citée, à savoir que la convention
ne sera pas applicable aux personnes occupant un poste
de surveillance ou de direction, ou un poste de confiance.
Les termes de cette exception ne sont pas identiques à ceux
dans lesquels est formulée la question sur laquelle l'avis de
la Cour est sollicité, mais elle fait mention des personnes qui
occupent un poste de surveillance ou de direction.

Si dans la Convention des huit heures, après avoir stipulé
une interdiction applicable à des « personnes », il a fallu prévoir
une exception pour les personnes qui occupent un poste de
surveillance ou de direction, il eût été tout aussi nécessaire
de prévoir dans la Convention du travail de nuit des femmes
une exception correspondante pour les femmes, si l'intention
avait été d’exclure du champ d'application de cette dernière
convention les femmes qui occupent des postes de surveillance
ou de direction.

20
382 _ TRAVAIL DE NUIT DES FEMMES
PAR CES MOTIFS,
La Cour,
par six voix contre cinq,

est d’avis que la Convention concernant le travail de nuit
des femmes adoptée en 1919 par la Conférence internationale
du Travail s’applique, dans les établissements industriels
visés par ladite convention, aux femmes qui occupent des
postes de. surveillance ou de direction et n’effectuent pas
normalement un travail manuel.

Fait en francais et en anglais, le texte francais faisant
foi, au Palais de la Paix, à La Haye, le quinze novembre mil
neuf cent trente-deux, en deux exemplaires, dont l’un restera
_ déposé aux archives de la Cour et dont l’autre sera transmis

au Conseil de la Société des Nations. -

Le Président :
(Signé) M. Apatct.

Le Greffier :
(Signé) À. HAMMARSKJÜLD.

Le

MM. le baron Rolin-Jaequemyns, le comte Rostworowski,
Fromageot, Schücking, juges, déclarent que, dans leur opinion,
l'ordre du jour, les documents et les procès-verbaux de la
Conférence de Washington, portant référence à la Convention de
Berne de 1906 sur le travail de nuit des femmes employées dans
l’industrie, ne permettent pas de souscrire aux motifs et au
dispositif du présent avis.

M. Anzilotti, juge, déclare ne pouvoir se rallier à l'avis
donné par la Cour et, se prévalant du droit que lui confère
l’article 71 du Règlement, joint audit avis l’opinion dissidente
qui suit.

(Paraphé) M. A.
(Paraphé) À. H.

2I
